The election of Ralph W. HOlman, one of the members returned from Boston, being controverted by Josiah L.c. Amee and four others on the ground of a want of residence, the committee on elections reported thereon as follows:
"The facts prove were, that Mr. Holman, had been for many years a citizen of Boston, and taxed there for his personal properly and poll-tax; that it had been his usual practice. te send his family out of town during the summer months, visiting them occasionally as his business permitted, but keeping a room for himself in the city. In 1847, said Holman built a house in Newton, which his family occupied a short time, and then returned to Boston and spent the winter. In the spring of 1848, the family re-occupied the house and remained there till August of that year, when Holman sold the house anu me xamuv !tu it. in xo-jv, iiomiau, in connection Wit II another person, built another house in Newton, and his family removed to it in April, 1851. There was evidence, that this house was only for a summer residence, and that Holman himself was only there when his business iii Boston permitted his absence, and that he kept rooms for himself in Boston, and also for his family, when they desired to occupy them. It was also proved, that Holman had always refused to consider himself an inhabitant of Newton, or to vote, or qualify himself to vote there: and although assessed for his poll-tax in that town *648in 1851. lie procured that tax to be abated, on the ground of Ms being a resident of Boston.
The question raised is, whether, by the simple fact of having removed his family to Newton before the first day of May, 1851, he was compelled to become an inhabitant of that town, and forfeit his municipal rights in Boston? The committee are of opinion, that such removal before the first of May raises a strong presumption of a change of habitancy, but that this presumption may be rebutted by evidence of the intention of the party so removing.
The committee believe, that there is no sufficient proof that Mr. Holman ever intended to become a resident of Newton, but there is satisfactory evidence, that he always intended to remain a citizen of Boston.
They therefore report that the petitioners have leave to withdraw their petition.”
This report was agreed to.1

 74 J. H. 402.